Citation Nr: 1535719	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  14-07 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota 


THE ISSUE

1.  Entitlement to payment of, or reimbursement for, unauthorized medical expenses incurred in connection with private medical services at Cambridge Medical Center on October 21, 2013.  

2.  Entitlement to payment of, or reimbursement for, unauthorized medical expenses incurred in connection with private medical services at St. Cloud Hospital from October 21, 2013 to November1, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1955 to September 1959.  

This matter comes to the Board of Veterans' Affairs (Board) from a January 2014 decision from the Department of Veterans Affairs (VA) Medical Center (MC) in St. Cloud, Minnesota.  

The Veteran was scheduled for a Board hearing in May 2015, but withdrew his request in a March 2015 statement and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was treated at the Cambridge Medical Center on October 21, 2013.  

2.  The Veteran was treated in a non-emergent nature at the St. Cloud Hospital from October 21, 2013 to November 1, 2013 for a non-service connected disability 

3.  The medical evidence of record indicates that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the medical treatment received.  


CONCLUSIONS OF LAW

1.  The criteria for reimbursement for the cost of medical treatment provided Cambridge Medical Center on October 21, 2013 are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.121, 17.1000-17.1002 (2014).

2.  The criteria for reimbursement for the cost of medical treatment provided at St. Cloud Hospital from October 21, 2013 to November 1, 2013 are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.121, 17.1000-17.1002  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming reimbursement for medical services he received at Cambridge Medical Center and St .Cloud Hospital from October 21, 2013 to November 1, 2013.  

On the morning of October 21, 2013, the Veteran had terrible pain in his abdomen.  He fell on the floor when he tried to get out of bed and the Veteran's wife called 911.  He was transported by ambulance Cambridge Medical Center.  A cat scan revealed a mass in the Veteran's abdomen; the treating physician determined that the Veteran needed to be transported to a different hospital.  Treatment records from Cambridge Medical Center state a Dr. Reuter at the VA hospital was paged and a call was not returned in a two-hour period.  The treating physician at Cambridge Medical Center then contacted Dr. Lim at St. Cloud hospital and they agreed to take the Veteran.  The Veteran also refused transport to the Minneapolis VA and specifically requested hospitalization at the St. Cloud hospital.  The Veteran was admitted to St. Cloud hospital and was treated as an in-patient for a perirectal mass.  

Evidence on file shows that the Veteran has Medicare Part A for his insurance.

There are two avenues for obtaining payment or reimbursement of the expenses of private medical care and are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, § 1725 authorizes reimbursement for emergency treatment for eligible veterans with non-connected conditions, and § 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and § 17.121 for eligible veterans with service-connected conditions. 

On October 10, 2008, the Veterans' Mental Health and Other Care Improvement Act of 2008, Public Law 110-387, was enacted, and it made several amendments to our authority to reimburse for the cost of non-VA emergency care.  Section 402 of Public Law 110-387 amended the definition of "emergency treatment" in section 1725(f)(1), extending VA's payment authority until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility."  Also, section 402(a)(1) amended section 1725(a)(1) by replacing the word "may" with the word "shall" in the first sentence.  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

The Veteran received treatment for a perirectal mass at Cambridge Medical Center.  The Veteran is currently service connected for tinnitus, evaluated as 10 percent disabling and hearing loss, evaluated as non-compensable.  Therefore, he is attempting to seek reimbursement for emergency services for non-service-connected disorders in non-VA facilities, under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-1008.  In order for the Veteran to be eligible for reimbursement under this code all the following conditions must be satisfied: 

a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center; 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 
(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider. 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002

Under 38 U.S.C.A. § 1725 (West 2014), a Veteran is only considered to be "personally liable" for treatment if he or she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) (West 2014). 

A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c - Medicare Part A) or established by section 1831 of that Act (42 U.S.C. 1395j - Medicare Part B). See 38 U.S.C.A. § 1725(f)(2)(B) (West 2014).  Thus, the law and regulations specifically exclude payment under the Millennium Act if the Veteran has coverage under either Medicare.

38 U.S.C.A. § 1725 was amended in February 2010. See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  The change in law was meant to address certain circumstances where a veteran had a third-party payer that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  An example provided in the House report described where a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense. See House Report 111-55, March 26, 2009.  Specifically, the 2010 amendments to 38 U.S.C.A. § 1725, in the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495, removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  Significantly, the amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place as described above.

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses. Pertinent to this claim, the list of conditions includes the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment. 38 C.F.R. § 17.1002(f) (2014).  Effective May 21, 2012, VA published a final rule in the Federal Register amending 38 C.F.R. § 17.1002 to conform to the 2010 statutory changes. See 77 Fed. Reg. 23,615 (April 20, 2012).  In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f). 

Significantly, VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "In other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b).  The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract 'in whole or in part.'"

The Board recognizes that the Veteran seeks payment for the portion of medical expenses, if any, which were not paid by Medicare.  Regardless, the fact that medical expenses from this treatment may not have been covered completely by Medicare is not relevant under the foregoing statute and regulation.  VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either "in whole or in part." See 38 C.F.R. § 17.1002(f) .

The evidence in this case is unequivocal. The Veteran had a health-plan contract at the time of his treatment at Cambridge Medical Center and St. Cloud Hospital.  At that time, he had coverage under Medicare part A. This coverage is a bar to payment by VA. See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f). In order to be entitled to payment or reimbursement of medical expenses for treatment not previously authorized at a non-VA facility under 38 U.S.C.A. § 1725, a claimant must satisfy all of the listed conditions.  The Veteran has not satisfied at least one of these conditions.  For the reasons and bases discussed above, the Board finds that the evidence is against the claim for payment or reimbursement of unauthorized medical expenses.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses and sympathizes with the Veteran's situation and the particular circumstances therein, but is without authority to grant benefits on an equitable basis for his entire claim.  See 38 U.S.C.A. §§ 5103, 7104.  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, the Board must conclude that the preponderance of the evidence is against this part of his claim, and it must be denied.

Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because, however, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are inapplicable.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the file to ascertain whether the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of these medical expenses, and he has indeed been provided this opportunity.  Moreover, there is no outstanding evidence, and resolution of this case does not turn on a medical question requiring an opinion.


ORDER

Entitlement to reimbursement for non-service connected medical expenses incurred at Cambridge Medical Center on October 21, 2013 is denied. 

Entitlement to reimbursement for non-service connected medical expenses incurred at St. Cloud Hospital from October 21, 2013 to November 2013 is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


